FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2007 Commission File Number 001-14394 ROGERS WIRELESS INC. (Translation of registrant's name into English) One Mount Pleasant Road, 16th Floor Toronto, Ontario M4Y 2Y5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F o Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yes o No x Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROGERS WIRELESS INC. By: /s/ Bruce Mann Bruce Mann Date: July 5, 2007 Vice President, Investor Relations Exhibit Index Exhibit Number Description of Document 99.1 News Release dated July 3, 2007 - Rogers Communications Completes Previously Announced Amalgamation with its Cable and Wireless Subsidiaries
